DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 10/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,224,071 and U.S. Patent No. 10,803,901 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Reasons for Allowance
The prior art of record (in particular, Shimada (USPubN 2009/0123128)) does not disclose, with respect to claim 1, the AV data having a system stream file configured to be played by a playback device and a management information file having management information corresponding to the system stream file, wherein the system stream file includes a first segment in which is repeated a first data unit that is configured to be decrypted using a first decryption key that the playback device individually has and a second data unit that cannot be decrypted by the first decryption key, and a second segment which is configured be decrypted using a second decryption key that the playback device has in common with another playback device, and wherein, the management information file has a start source packet number, which identifies a start source packet out of a plurality of source packets storing an I-picture that is a random access point, and the start source packet is situated in the second segment as claimed.  Rather, Shimada discloses in a recording medium on which is recorded a multiplexed stream including a plurality of first packets (V_main) constituting a first I-picture in a first video stream and a plurality of second packets (V_sub) constituting a second I-picture in a second video stream, information for 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333.  The examiner can normally be reached on Mon - Thur 9 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q. Tran can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNGHYOUN PARK/Examiner, Art Unit 2484